Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), made and entered into as of
the        day of                     , 2009, by and between Equifax Inc., a
Georgia corporation (the “Company”), and [*Name of Director/Executive Officer*]
(“Indemnitee”).

 

RECITALS:

 

WHEREAS, Indemnitee is currently serving or is about to begin serving as a
director or executive officer of the Company and in the future may serve in some
other Corporate Status  (such term and certain other capitalized terms used
herein being defined in Section 16); and

 

WHEREAS, the Company’s Amended and Restated Articles of Incorporation (the 
“Articles”) provide for indemnification of directors and officers to the fullest
extent permitted under the Georgia Business Corporation Code, as amended (the
“GBCC”), and such Articles and the GBCC permit the Board of Directors to
authorize contracts between the Company and the directors and officers of the
Company providing for rights of indemnification of such directors and officers
in addition to the rights provided in the Amended and Restated Bylaws of the
Company (the “Bylaws”) or otherwise; and

 

WHEREAS, the Board of Directors of the Company has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as directors and
officers, that this situation is detrimental to the best interests of the
Company’s shareholders and that therefore the Company should act to assure its
directors and officers that there will be increased certainty of indemnification
protection in the future; and

 

WHEREAS, the rights of indemnification and advancement of Expenses provided by
this Agreement are intended to  supplement any other rights with respect to
indemnification or advancement to which Indemnitee may at any time be entitled
under the GBCC, applicable law, the Articles, the Bylaws, any agreement, a vote
of shareholders, a resolution of directors, any court order (including without
limitation pursuant to GBCC Section 14-2-854) or otherwise (“Other Rights”) and
shall not be deemed a substitute therefor, nor to diminish or abrogate any such
Other Rights of Indemnitee; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability and in order to induce Indemnitee to
continue to serve as a director or officer of the Company, the Company  has
determined and agreed to enter into this Agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto stipulate and
agree as follows:

 

1.                           Indemnification of Indemnitee.

 

(a)       Subject to Section 5, the Company hereby agrees to hold harmless and
indemnify Indemnitee against Liability incurred in connection with a Proceeding
to which Indemnitee was or is a Party by reason of Indemnitee’s Corporate Status
to the fullest extent permitted by the GBCC, as the same now exists or may
hereafter be amended (but only to the

 

--------------------------------------------------------------------------------


 

extent any such amendment permits the Company to provide broader indemnification
rights than the GBCC permitted the Company to provide prior to such amendment);
provided, however, that (i) the Company shall not indemnify Indemnitee hereunder
for any Nonreimburseable Liability, (ii)  except as provided in Section 6 or in
any Other Rights, Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with a Proceeding initiated by Indemnitee (other
than in a Corporate Status capacity) against the Company or any director or
officer of the Company unless the Company has joined in or consented in writing
to the initiation of such action and [(iii) except as provided in Section 6 or
in any Other Rights, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with a Proceeding arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
similar successor statute.]

 

(b)       In addition, to the extent that Indemnitee is a witness in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

2.             Advancement of Expenses.

 

(a)  Procedure for Advancement of Expenses. The Company shall pay for or
reimburse the reasonable Expenses incurred by Indemnitee in connection with a
Proceeding to which Indemnitee was or is a Party because of Indemnitee’s
Corporate Status in advance of final disposition of the Proceeding if:

 

(i)  Indemnitee furnishes the Company a written affirmation of Indemnitee’s good
faith belief that his or her conduct did not constitute behavior of the kind
that could result in Nonreimbursable Liability and that Indemnitee is entitled
to indemnification pursuant to Section 1 of this Agreement; and

 

(ii)  Indemnitee furnishes the Company a written undertaking to repay any
advances if it is ultimately determined that Indemnitee is not entitled to
indemnification under this Agreement or any Other Rights. Such undertaking must
be an unlimited general obligation of Indemnitee but need not be secured and
shall be accepted without reference to the financial ability of Indemnitee to
make repayment.

 

(b)       Subject to Section 5, the Company shall pay for or reimburse any
Expenses to be paid by the Company pursuant to Section 2(a) as promptly as
practicable after the later of (i) the Company’s receipt of the affirmation and
undertaking required pursuant to Section 2(a) and (ii) the Company’s receipt of
invoices for specific Expenses to be reimbursed or advanced. Any advances and
undertakings to repay pursuant to this Section 2 shall be unsecured and interest
free.  The obligation of the Company to advance Expenses pursuant to this
Section 2 shall be subject to the condition that, if, when and to the extent
that the Company determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Company that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding, and (i) the Company shall
be required to continue to make advances of Expenses and (ii) Indemnitee shall
not be required to reimburse the Company for any advance of Expenses, unless and
until a final judicial determination (as to which all rights of appeal therefrom
have been

 

2

--------------------------------------------------------------------------------


 

exhausted or have expired) is made that Indemnitee is not permitted to be
indemnified under applicable law.

 

3.             Indemnification for Expenses of a Party Who is Partly Successful.
If Indemnitee is not wholly successful in any Proceeding to which Indemnitee was
or is a Party because of Indemnitee’s Corporate Status, but is successful on the
merits or otherwise in defense of one or more but less than all claims, issues
or matters in such Proceeding, including without limitation by the dismissal of
any claims, issues or matters without prejudice, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of Indemnitee in connection with each successfully resolved claim, issue or
matter.

 

4.             Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Liability, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

5.             Procedures and Presumptions for Determination of Reasonableness
of Expenses.  The Company acknowledges that indemnification of, and advance of
expenses to, Indemnitee has been pre-authorized by the Company as permitted by
Section 14-2-859(a) of the GBCC by approval by the shareholders of Article VI of
the Company’s Articles, and that pursuant to the authority exercised under
Section 14-2-856 of the GBCC, no determination need be made for a specific
Proceeding that such indemnification of or advances of Expenses to the
Indemnitee is permissible in the circumstances because he or she has met a
particular standard of conduct.  Nevertheless, the following procedures with
respect to requests for indemnification and advancement of Expenses under this
Agreement shall apply:

 

(a)           To obtain indemnification for any Liability or any advancement of
Expenses under this Agreement, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as
the Company may reasonably request. The Chief Legal Officer of the Company (or
in the absence of the Chief Legal Officer, the Chief Financial Officer of the
Company) shall, promptly upon receipt of such a request, advise the Board of
Directors in writing of the Indemnitee’s request and the basis therefor. Any
Expenses incurred by Indemnitee in connection with Indemnitee’s request shall be
borne by the Company.

 

(b)           Except as provided below, evaluation as the reasonableness of
Expenses of Indemnitee shall be made as follows:

 

(i)            If there are two or more Disinterested Directors, by the Board of
Directors of the Company by a majority vote of all the Disinterested Directors
(a majority of whom shall for such purpose constitute a quorum) or by a majority
of the members of a committee of two or more Disinterested Directors appointed
by such a vote; or

 

(ii)           Where there are fewer than two Disinterested Directors, by the
Board of Directors by the  vote necessary for action by the Board of Directors
in accordance with GBCC Section 14-2-824(c), in which evaluation directors who
do not qualify as Disinterested Directors may participate; or

 

(iii)          By the shareholders, but shares owned or voted under the control
of a director or officer who at the time does not qualify as a Disinterested
Director or Disinterested Officer with respect to the Proceeding may not be
voted on the authorization.

 

3

--------------------------------------------------------------------------------


 

(c)           If the person(s) or entity empowered or selected under
Section 5(b) to evaluate the reasonableness of Indemnitee’s Expenses shall not
have made a determination within sixty (60) days after the later of (i) the
Company’s receipt of the affirmation and undertaking required pursuant to
Section 2(a) and (ii) the Company’s receipt of invoices for specific Expenses to
be reimbursed or advanced after receipt by the Company of the request therefor,
the requisite determination that such Expenses are reasonable shall be deemed to
have been made and Indemnitee shall be entitled to payment or reimbursement of
such Expenses.

 

(d)           Indemnitee shall cooperate with the person(s) or entity making
such evaluation with respect to Indemnitee’s Expenses, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
evaluation. Any member of the Board of Directors, or shareholder of the Company
shall act reasonably and in good faith in making any evaluation under this
Agreement. Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such evaluation shall be borne by the Company
irrespective of the result of such evaluation and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

 

6.             Remedies of Indemnitee; Legal Fees and Expenses.

 

(a)           If (i) advancement of Expenses is not timely made pursuant to
Section 2 of this Agreement, or payment of any Liability subject to
indemnification hereunder is not made within fifteen (15) business days after
Indemnitee has submitted a request therefor pursuant to Section 5 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Georgia, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification or advancement of Expenses.
The Company shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b)           In the event that Indemnitee seeks an interpretation or judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 16 of this Agreement) actually and
reasonably incurred by Indemnitee in such interpretation or judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to the interpretation, indemnification, advancement of Expenses or
insurance recovery involved therein.

 

(c)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 6 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

 

7.             Presumptions of Entitlement.

 

(a)           If any determination of entitlement to indemnification under this
Agreement shall be required at any time by law or otherwise, to the extent
permitted by law the person, persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with this
Agreement, and the Company shall have the burden of proof to overcome

 

4

--------------------------------------------------------------------------------


 

that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption.

 

(b)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the rights to indemnification and to advancement of
Expenses under this Agreement.

 

8.             No Presumptions as to Certain Termination Events of a Proceeding.
For purposes of this Agreement, the termination of a Proceeding by judgment,
order, settlement, or conviction, or upon a plea of nolo contendere or its
equivalent is not, of itself, determinative that Indemnitee engaged in any
behavior that results in Nonreimbursable Liability or otherwise failed to meet
any standard of conduct relevant to Indemnitee’s rights under applicable law.

 

9.             Non-Exclusivity; Vested Rights: Insurance.

 

(a)           The rights of indemnification as provided by this Agreement
(including without limitation the right to advancement of Expenses) shall be in
addition to, and not in lieu of, any other rights to which Indemnitee may at any
time be entitled under the GBCC, applicable law, the Company’s Articles or
Bylaws, any agreement, a vote of shareholders or a resolution of directors, or
any other Other Rights. Except as required by applicable law, the Company
(including any successor) shall not amend, alter or repeal its Articles or
Bylaws or any provision thereof (including without limitation by merger) if the
effect of doing so would be to deny, diminish or encumber Indemnitee’s rights to
indemnification and advancement of Expenses under this Agreement, and no such
action shall be effective so to deny, diminish or encumber any of such rights,
whether or not any Proceeding shall be pending or threatened against or
involving Indemnitee at the time of such action. No amendment, alteration or
termination of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in Indemnitee’s Corporate Status prior to such
amendment or alteration or termination. To the extent that a change in the GBCC,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the GBCC, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)           The Company may maintain an insurance policy or policies against
liability arising out of this Agreement or otherwise.

 

10.           Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee. Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers required
and take all action reasonably necessary to secure such rights, including
execution of such documents as are reasonably necessary to enable the Company to
bring suit to enforce such rights.

 

11.           No Duplication of Payment. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the

 

5

--------------------------------------------------------------------------------


 

extent that Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

 

12.           Defense of Claims. The Company, separately or jointly with any
other indemnifying party, shall be entitled to participate in the defense of any
Proceeding to which Indemnitee is a Party by reason of Indemnitee’s Corporate
Status or to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee, provided, however, if Indemnitee concludes in good faith that
(a) the use of counsel chosen by the Company to represent Indemnitee would
likely present such counsel with an actual or potential conflict, or (b) any
such representation by counsel would be precluded under the applicable standards
of conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel, and
if requested by the Company, jointly with any other directors or officers who
are Parties to such Proceeding unless a circumstance of the type referred to in
the preceding clause (a) or clause (b) applies with respect to such joint
representation) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent. The Company
shall not, without the prior written consent of Indemnitee, effect any
settlement of any Proceeding unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on any claims that are the subject matter of the Proceeding. 
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided, however, that Indemnitee may withhold consent
to any settlement that does not provide a complete and unconditional release of
Indemnitee.

 

13.           Successors and Binding Agreement.

 

(a)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all the business or assets of the Company, by agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including any person or entity acquiring directly or
indirectly all or substantially all the business or assets of the Company
whether by purchase, merger, share exchange, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement). All rights and remedies of Indemnitee hereunder shall continue to
apply and shall be unaffected by any merger or other transaction in which
another person or entity shall become a successor to the Company, and
notwithstanding anything in this Agreement or GBCC Section 14-2-859(b) or any
similar statute to the contrary, such successor shall be and remain fully
obligated by this Agreement after such merger or other transaction.

 

(b)           Indemnitee’s right to indemnification and advancement of Expenses
pursuant to this Agreement shall continue in accordance with Section 14
regardless of whether Indemnitee has ceased for any reason Indemnitee’s service
to the Company and this Agreement shall inure to the benefit of and be
enforceable by Indemnitee’s personal or legal representatives, executors,
administrators, successors, spouses, heirs, assigns and other successors.

 

(c)           This Agreement is personal in nature and neither of the parties
hereto shall, without the prior written consent of the other, assign or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 13(a) and 13(b).

 

6

--------------------------------------------------------------------------------


 

14.           Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is serving
as a director or officer of the Company or in any other capacity having
Corporate Status and shall continue thereafter and apply in connection with any
proceeding to which Indemnitee is at any time made a Party by reason of
Indemnitee’s Corporate Status, whether or not any such Proceeding shall be
pending or threatened against or involving Indemnitee at the time Indemnitee no
longer is serving as a director or officer of the Company or in any other
capacity having Corporate Status.

 

15.           Enforcement; Reliance.

 

(a)       The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company; provided that this Agreement shall not
supersede any Other Right to which Indemnitee may be entitled.

 

(b)       This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

16.           Definitions.  For purposes of this Agreement:

 

(a)   “Corporate Status” describes the status of a person who is or was a
director or officer of the Company or an individual who, while a director or
officer of the Company, is or was serving at the Company’s request as a
director, officer, partner, trustee, employee, administrator or agent of another
foreign or domestic corporation, partnership, joint venture, trust, employee
benefit plan, entity, or other enterprise. “Corporate Status” also describes a
person’s service in connection with an employee benefit plan at the Company’s
request if such person’s duties to the Company also impose duties on, or
otherwise involve services by, such person to the plan or to participants in or
beneficiaries of the plan. “Corporate Status” also refers to all actions that
such person takes or does not take while serving in any of the foregoing
capacities.  “Corporate Status” includes, in reference to a particular person
unless the context requires otherwise, the estate or personal representative of
such person.

 

(b)  “Disinterested Director” or “Disinterested Officer” means a director or
officer, respectively, who at the time of a vote referred to in Section 5 of
this Agreement is not:

 

(i)         A Party to the Proceeding; or

 

(ii)        An individual having a familial, financial, professional, or
employment relationship with the director or officer whose rights hereunder are
the subject of the decision being made, which relationship would, in the
circumstances, reasonably be expected to exert an influence on the director’s or
officer’s judgment when voting on the decision being made.

 

(c)  “Expenses” include the reasonable out-of-pocket fees and expenses incurred
by Indemnitee, including counsel fees and expenses.

 

(d)  “Liability” means the obligation to pay a judgment, settlement, penalty,
fine (including an excise tax assessed with respect to an employee benefit
plan), and reasonable Expenses incurred with respect to a Proceeding.

 

7

--------------------------------------------------------------------------------


 

(e)  “Nonreimbursable Liability” shall mean any Liability or Expenses incurred
in a Proceeding in which Indemnitee is adjudged liable to the Company or is
subjected to injunctive relief in favor of the Company (i) for any
appropriation, in violation of his or her duties, of any business opportunity of
the Company; (ii) for acts or omissions which involve intentional misconduct or
a knowing violation of law; (iii) for the types of liability set forth in GBCC
Section 14-2-832; or (iv) for any transaction from which he or she received an
improper personal benefit.

 

(f)  “Party” includes an individual who was, is or is threatened to be made a
named defendant or respondent in a Proceeding.

 

(g)  “Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, including discovery, whether civil, criminal, administrative,
arbitrative or investigative, whether formal or informal and including any
action brought under the federal securities laws.

 

17.           Severability. If any provision or provisions of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, illegal
or otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

18.           Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

19.           Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to Indemnitee under this Agreement or otherwise unless and only to
the extent that such failure or delay materially prejudices the Company.

 

20.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)  If to Indemnitee, to the address set forth below Indemnitee’s signature
hereto;

 

8

--------------------------------------------------------------------------------


 

(b)  If to the Company, to:

 Equifax Inc.

1550 Peachtree St., N.W.

Atlanta, GA 30309

Attention: Chief Legal Officer

 

, or to such other address as may have been furnished to Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.

 

21.           Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

22.           Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

23.           Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Georgia without application of the conflict of laws principles thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

EQUIFAX INC.

 

 

 

 

 

By

 

 

 

Kent E. Mast

 

 

Corporate Vice President and

 

 

Chief Legal Officer

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name:

 

Address:

 

9

--------------------------------------------------------------------------------